Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 1 of 24 PageID 525




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   NANCY HARVEY, on behalf of
   Herself and all others similarly
   situated,

         Plaintiff,

   v.                                              Case No. 3:19-cv-640-J-32JRK

   THE HAMMEL & KAPLAN
   COMPANY, LLC,

         Defendant.



           FINAL APPROVAL ORDER AND JUDGMENT

         This case is before the Court on the parties’ Unopposed Motion for Final

   Approval of Class Action Settlement (Doc. 49) and the parties’ Unopposed

   Motion for Attorneys’ Fees (Doc. 44). The Court held a Final Fairness Hearing

   on November 23, 2020 via telephone, the record of which is incorporated by

   reference.

         On August 27, 2020, this Court entered an Order granting Plaintiff’s

   Unopposed Motion for Preliminary Approval of Class Action Settlement and

   Approval of Proposed Notice Plan. (Doc. 41). Plaintiff asserts that the parties

   have complied with the requirements of the Preliminary Approval Order and

   requests that the Court give final approval to the terms of the settlement as set
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 2 of 24 PageID 526




   forth in the parties’ Settlement Agreement (Doc. 40-1). At the November 23,

   2020 hearing, there were no objections to the settlement by any class member. 1

         The Court finds that the motions (Docs. 44, 49) are due to be granted and

   the proposed settlement is set to be approved to the extent and for the reasons

   set forth below.

         I.    BACKGROUND

         On May 31, 2015, Plaintiff Nancy Harvey was injured in a car accident

   and received medical treatment for her injuries at St. Vincent’s Medical Center

   Riverside in Jacksonville, Florida (the “Hospital”). Plaintiff was unable to pay

   for her medical treatment at discharge and received a bill from the Hospital in

   July 2015 (the “Hospital Bill”), which reflected a total amount due of $2,751.00.

   Although not clearly explained, the Hospital’s total charges for her medical

   treatment were $4,585.00, but it included a “self-pay” discount adjustment from

   $4,585.00 to $2,751.00. The reason for the discount and the circumstances for

   when or how the discount could be revoked were not disclosed by the Hospital

   or set forth in the Hospital Bill.

         In 2016, Plaintiff filed a personal injury lawsuit against the other person

   involved in her car accident and his insurer, State Farm. Discovery progressed



         1 One class member attended the hearing via telephone to inquire about
   the amount he would receive as part of the settlement. He did not raise any
   objections to the settlement.


                                          2
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 3 of 24 PageID 527




   and the Hospital provided copies of Plaintiff’s Hospital Bill in response to

   documents requested by the parties. The Hospital did not disclose the basis for

   the discount or that the discount could be revoked. In May 2018, in reliance on

   the Hospital Bill produced in discovery, Plaintiff settled her personal injury

   lawsuit with State Farm and received a settlement payment from State Farm

   which included a payment for medical expenses based on the $2,751.00 Hospital

   Bill.

           In June 2018, three years after medical services were rendered and after

   a settlement was reached in her personal injury suit, Defendant The Hammel

   & Kaplan Company, known as Hospital Lien Strategies (“HLS”), filed a hospital

   lien on the Hospital’s behalf in the Duval County public records for the

   $4,585.00 total charges in the Hospital Bill for Plaintiff’s medical treatment (the

   “Hospital Lien”). On May 30, 2019, Plaintiff paid the full Hospital Lien amount

   to Defendant, under protest and with reservation of rights, in order to satisfy

   the Hospital Lien. On May 31, 2019, Plaintiff filed a putative Class Action

   Complaint (Doc. 1) asserting claims against HLS based on its filing of the

   Hospital Lien.

           In the Complaint, Plaintiff alleged that Defendant filed hospital liens

   against Florida residents that were: (1) beyond the applicable time period for

   the perfection of liens in the municipality in which the medical care was

   provided; and (2) for an amount more than the amount of the hospital bill


                                           3
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 4 of 24 PageID 528




   (including applicable discounts). Plaintiff claims that this conduct gives rise to

   liability under the Fair Debt Collection Practices Act (“FDCPA”), Florida

   Consumer Collection Practices Act (“FCCPA”), Florida Deceptive and Unfair

   Trade Practices Act (“FDUTPA”), and the Florida common law of unjust

   enrichment and promissory estoppel.

         On August 5, 2019, Defendant filed a Motion to Dismiss Plaintiff’s

   Complaint, seeking dismissal of the Complaint in its entirety for failure to state

   any claim against Defendant, and to dismiss or strike Plaintiff’s class

   allegations. (Doc. 9). On August 19, 2019, Plaintiff filed a First Amended Class

   Action Complaint in response to Defendant’s Motion to Dismiss, asserting

   substantially identical allegations and claims against Defendant. (Doc. 11). On

   September 10, 2019, Defendant filed a Motion to Dismiss the Amended

   Complaint, similarly seeking dismissal of the Amended Complaint in its

   entirety for failure to state any claim, and to dismiss or strike Plaintiff’s class

   allegations. (Docs. 16, 19, 22).

         In January 2020, the parties filed a Joint Agreed Motion to Stay the

   Litigation, to afford the parties the opportunity to address potential class-wide

   resolution of this case prior to expending significant time and resources on

   discovery and other litigation matters. (Doc. 25). Thereafter, the parties have

   conducted discovery to determine Settlement Class membership and alleged

   damages, and have engaged in extensive settlement negotiations over multiple


                                           4
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 5 of 24 PageID 529




   months in a good faith effort to resolve this case. This included a full-day

   mediation   with   mediator   Kelly   Overstreet     Johnson,   an   experienced

   independent mediator, on April 9, 2020, and numerous settlement discussions

   between the parties and their counsel.

         On June 30, 2020, the parties agreed to material settlement terms and

   have since negotiated the terms of the formal Settlement Agreement that is now

   being presented to the Court for final approval. On August 27, 2020, the Court

   entered a Preliminary Approval Order (Doc. 41), preliminarily approving the

   settlement and directing that noticed be issued to the settlement class.

         II.   SETTLEMENT TERMS

         The proposed Settlement Class is defined as:

         All persons in the State of Florida who, within four years prior to
         the filing of the initial Complaint in this Lawsuit: (1) received
         medical care from a Florida hospital and subsequently had a
         hospital lien filed by Defendant beyond the applicable time period
         for perfection of liens in the municipality in which the care was
         provided; (2) the amount of Defendant’s hospital lien was more than
         the amount of the hospital bill provided to that person (including
         applicable discounts); and (3) paid Defendant an amount more than
         the amount of the hospital bill provided to that person (including
         applicable discounts).

         Discovery indicated that there are 43 persons in the Settlement Class.

               A.     Relief Provision/Settlement Consideration

         Settlement Payment: During the class period, the 43 Settlement Class

   Members paid a total of $27,740.35 above the amount set forth on their



                                            5
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 6 of 24 PageID 530




   discounted Hospital Bill in order to satisfy a Hospital Lien filed beyond the

   applicable time period for perfection of liens. The average amount of such

   payments is approximately $645.00 per class member. Under this Settlement,

   each Class Member shall receive a refund equal to 55 percent of the amount

   paid over their discounted Hospital Bill amount, which equates to an average

   Settlement Payment of $355.00. In total, the combined Settlement Payments

   for all class members equates to $15,257.19 (the “Settlement Payment”). Each

   Settlement Class Member will automatically receive their pro rata share of the

   Settlement Payment, based upon the amount each Settlement Class Member

   paid to Defendant in excess of their discounted Hospital Bill.

         Injunctive Relief: In addition to the Settlement Payment, Defendant

   also agrees that it will not file any future Florida hospital liens in which the

   hospital lien amount exceeds the amount of the patient’s last hospital bill

   (including any applicable discounts) as of the date of the lien filing.

               B.     Opt-Out Provisions

         The Settlement allowed for any Settlement Class member to opt-out of

   the Settlement. Any Settlement Class Member who wished to seek exclusion

   from the Settlement Class was advised of his or her right to be excluded, and of

   the deadline and procedures for exercising that right. No Settlement Class

   Member filed an opt-out request by the October 30, 2020 deadline.




                                            6
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 7 of 24 PageID 531




               C.    Release

         In exchange for the relief described above, and upon entry by this Court

   of a Final Order and Judgment approving the Settlement, Plaintiff and the

   Settlement Class will release Defendant and its affiliated persons/entities (the

   “Released Parties” as defined in the Settlement) from all claims asserted or

   which could have been asserted against the Released Parties in this case arising

   out of or relating to any hospital liens filed by Defendant and any alleged efforts

   by HLS to collect a debt via such liens (the “Released Claims” as defined in the

   Settlement Agreement). The Settlement thus contemplates a release tailored to

   the subject matter addressed in this lawsuit, Defendant’s filing of hospital liens.

               D.    Class Representative Service Award

         Defendant originally agreed to pay Plaintiff Harvey an additional

   payment or “service award” of $1,500.00. However, the Court will defer the

   issue of a service award due to a recent Eleventh Circuit case that bars such

   awards to plaintiffs in class action settlements. See Johnson v. NPAS Sols.,

   LLC, No. 18-12344, 2020 WL 5553312 (11th Cir. Sept. 17, 2020). Under

   Johnson, incentive payments that “compensate[] a class representative for his

   time and reward[] him for bringing a lawsuit” are prohibited. Id. at *12. Though

   class counsel argues that Johnson should apply only to common fund cases (See

   Doc. 45), and therefore not to this case, the Court sees nothing in the Eleventh

   Circuit’s Johnson decision that indicates the prohibition on service awards is


                                           7
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 8 of 24 PageID 532




   limited to common fund cases.

         Class counsel has also argued that labeling the $1,500 amount a “service

   award” was a mischaracterization and that Plaintiff is entitled to $1,500 as

   damages under 15 U.S.C. § 1692k(a)(2)(B) and § 1692k(a)(3). 2 Class counsel

   contends that “if this matter had gone to trial, Plaintiff Harvey would have

   sought a statutory damage award of $1,000 under the FDCPA and another

   $1,000 under the FCCPA, in addition to the recovery of her actual damages of

   $1,834.00.” (Doc. 45 at 10). However, whether the statute applies is uncertain

   because this matter did not proceed to trial, and Defendant has disclaimed

   liability in the Settlement Agreement. (Doc. 40-1 at 4).

         Defendant is directed to deposit $1,500 in the registry of the Court, to be

   held pending the Eleventh Circuit’s issuance of a mandate in Johnson. The

   Court will determine whether and how the funds will be distributed once

   Johnson is final. The Court will retain jurisdiction in part for the purpose of

   revisiting this issue, as at least one other court in this district has done. See

   Metzler et al. v. Med. Mgmt. Int’l, Inc. et al., No. 8:19-CV-2289-T-33CPT, 2020

   WL 5994537, at *3 (M.D. Fla. Oct. 9, 2020).




         2 Defendant took “no position on the applicability of Johnson or its
   analysis to the facts of this case, or to the other arguments made by Plaintiff”
   in the parties’ Joint Response regarding the impact of Johnson. (Doc. 45 at 1).


                                          8
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 9 of 24 PageID 533




                E.    Attorneys’ Fees and Litigation Costs

         Class Counsel negotiated reasonable attorneys’ fees and reimbursement

   of litigation costs in an amount not to exceed $35,741.81. The attorneys’ fees

   and litigation costs provision was separately and independently negotiated by

   the parties apart from the class settlement provisions. Any attorneys’ fees and

   litigation costs awarded by this Court will be paid separately from the relief

   being offered to the Settlement Class and will not reduce the settlement benefits

   to any class members.

         III.   NOTICE

         Rule 23(e) of the Federal Rules of Civil Procedure requires a court to

   “direct notice in a reasonable manner to all class members who would be bound”

   by the proposed settlement. Fed. R. Civ. P. 23(e)(1)(B). With regard to Rule

   23(b)(3) classes, the Rule states that:

         The court must direct to class members the best notice that is
         practicable under the circumstances, including individual notice to
         all members who can be identified through reasonable effort. The
         notice may be by one or more of the following: United States mail,
         electronic means, or other appropriate means. The notice must
         clearly and concisely state in plain, easily understood language: (i)
         the nature of the action; (ii) the definition of the class certified; (iii)
         the class claims, issues, or defenses; (iv) that a class member may
         enter an appearance through an attorney if the member so desires;
         (v) that the court will exclude from the class any member who
         requests exclusion; (vi) the time and manner for requesting
         exclusion; and (vii) the binding effect of a class judgment on
         members under Rule 23(c)(3).




                                             9
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 10 of 24 PageID 534




    Fed. R. Civ. P. 23(c)(2)(B). Thus, the Rule requires that “[i]ndividual notice must

    be sent to all class members whose names and addresses may be ascertained

    through reasonable effort.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173

    (1974). Additionally, due process requires that the “notice must be ‘reasonably

    calculated, under all the circumstances, to apprise interested parties of the

    pendency of the action and afford them an opportunity to present their

    objections.’” See id. at 174 (quoting Mullane v. Central Hanover Bank & Trust

    Co., 339 U.S. 306, 314 (1950)). “In every case, reasonableness is a function of

    anticipated results, costs, and amount involved.” In re Nissan Motor Corp.

    Antitrust Litig., 552 F.2d 1088, 1099 (5th Cir. 1977). 3 Reasonableness also

    depends on the information available to the parties. Id. at 1098.

          The Court approved the form and content of the Parties’ proposed Notice

    as reasonably calculated to apprise Settlement Class Members of the pendency

    of this Action, the terms of the proposed Settlement, and of their rights under

    and with respect to it. The Court further concluded that the proposed Notice

    Plan satisfied the requirements of law, including, but not limited, 28 U.S.C. §

    1715, Federal Rule of Civil Procedure 23(c), and the United States Constitution

    (including the Due Process Clause).


          3 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en
    banc), the Eleventh Circuit adopted as binding precedent all the decisions of the
    former Fifth Circuit handed down prior to the close of business on September
    30, 1981.


                                            10
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 11 of 24 PageID 535




           The Parties have confirmed that notice was timely provided to all

    Settlement Class Members in accordance with the approved Notice Plan. (Doc.

    47). Because the Parties complied with the agreed-to notice provisions as

    preliminarily approved by this Court, and given that there are no developments

    or changes in the facts to alter the Court’s previous conclusion, the Court finds

    that the notice provided in this case satisfied the requirements of due process

    and of Rule 23(c)(2)(B).

           IV.   SETTLEMENT CLASS CERTIFICATION

           There have been no objections to class certification and no change in

    circumstances to alter the Court’s previous determination that it was “likely” to

    certify the class based upon the evidence and argument presented.           In its

    Preliminary Approval Order, the Court set forth the reasons why it appeared

    that the prerequisites for certification pursuant to Rule 23(b)(3) were

    established. Based upon these same conclusions of law, the Court will now

    finally certify the class as satisfying each of the prerequisites for certification

    under Rule 23(a) and (b)(3) as set forth in its Preliminary Approval Order. (Doc.

    41).

           V.    FINAL APPROVAL

           Settlements are “highly favored in the law and will be upheld whenever

    possible because they are means of amicably resolving doubts and preventing

    lawsuits.” Miller v. Rep. Nat'l. Life Ins. Co., 559 F.2d 426, 428 (5th Cir. 1977).


                                            11
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 12 of 24 PageID 536




    A district court, in reviewing a proposed settlement of a class action case must

    find that there has been no fraud or collusion between the parties in arriving at

    the proposed settlement and that the proposed settlement is “fair, adequate and

    reasonable.” See id. at 428; see also Bennett v. Behring Corp., 737 F.2d 982, 986

    (11th Cir. 1984); Fed. R. Civ. P. 23(e)(2). The Eleventh Circuit has previously

    outlined several factors that a court must consider in its determination of

    whether a proposed class-action settlement is fair, adequate, and reasonable:

          (1)    the likelihood of success at trial;
          (2)    the range of possible recovery;
          (3)    the point on or below the range of possible recovery at which a
                 settlement is fair, adequate, and reasonable;
          (4)    the complexity, expense and duration of the litigation;
          (5)    the substance and amount of opposition to the settlement; and
          (6)    the stage of the proceedings at which the settlement was
                 achieved.

    See Bennett, 737 F.2d at 986. In weighing these factors, the Court may “rely upon

    the judgment of experienced counsel for the parties,” and “absent fraud,

    collusion, or the like,” is “hesitant to substitute its own judgment for that of

    counsel.” See Canupp v. Liberty Behavioral Health Corp., 417 F. App’x 843, 845

    (11th Cir. 2011) (citing Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir. 1977)).

          In addition, effective December 1, 2018, Rule 23 itself was amended to

    add a mandatory but non-exhaustive set of similar final approval criteria:

          (A)   the class representatives and class counsel have adequately
                represented the class;
          (B)   the proposal was negotiated at arm’s length;
          (C)   the relief provided for the class is adequate, taking into


                                           12
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 13 of 24 PageID 537




                  account:
                  (i)    the costs, risks, and delay of trial and appeal;
                  (ii)   the effectiveness of any proposed method of distributing
                         relief to the class, including the method of processing
                         class-member claims;
                  (iii)  the terms of any proposed award of attorney’s fees,
                         including timing of payment; and
                  (iv)   any agreement required to be identified under Rule
                         23(e)(3); and
            (D)   the proposal treats class members equitably relative to each
                  other.

    Fed. R. Civ. P. 23(e)(2).

            For the reasons discussed below, the application of these factors, as well

    as the analogous Bennett factors, leads the Court to conclude that the proposed

    Settlement is fair, adequate, and reasonable under the circumstances of this

    case.

                  A. Satisfying the Standards for Judicial Approval

            When evaluating a Settlement, the first factor that Rule 23(e)(2) instructs

    courts to consider is whether “the class representatives and class counsel have

    adequately represented the class.” Fed. R. Civ. P. 23(e)(2)(A). In evaluating the

    adequacy of class counsel and the class representative, the Advisory Committee

    on the Federal Rules of Civil Procedure (“Committee”) has instructed courts to

    consider whether class counsel and plaintiffs “had an adequate information

    base” before negotiating and entering into the settlement. 4 Id.



            The Committee’s guidance is consistent with the pre-amendment
            4

    decisions within this Circuit and others, which have held that plaintiffs and

                                             13
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 14 of 24 PageID 538




          After reviewing the record and being familiar with the claims advanced

    and the papers submitted and arguments made by Class Counsel, the Court

    finds that Class Counsel and Plaintiff have adequately represented the

    Settlement Class in this matter and this factor favors the Settlement’s final

    approval.

                      1.    The settlement is the product         of   arms-length
                            bargaining and mediation.

          In evaluating the fairness, adequacy, and reasonableness of a settlement,

    a court must ensure that the settlement is not the product of collusion by the

    negotiating parties. Fed. R. Civ. P. 23(e)(2)(B); Leverso v. SouthTrust Bank of

    AL., Nat. Assoc., 18 F.3d 1527, 1530 & n.6 (11th Cir. 1994). The parties’

    settlement negotiations occurred after conducting discovery, through one

    formal mediation session and multiple negotiations thereafter. See Fed. R. Civ.

    P. 23(e)(2)(B), Committee Notes on Rules – 2018 Amendment (“[T]he

    involvement of a neutral or court-affiliated mediator . . . may bear on whether

    [negotiations] were conducted in a manner that would protect and further the




    their counsel must have “had access to sufficient information to adequately
    evaluate the merits of the case and weigh the benefits of settlement against
    further litigation.” Francisco v. Numismatic Guaranty Corp. of Am., No. 06-
    61677-CIV, 2008 WL 649124, at *11 (S.D. Fla. Jan. 31, 2008); accord Krell v.
    Prudential Ins. Co. of Am., 148 F.3d 283, 319 (3d Cir. 1998) (noting that the
    purpose behind this factor is to assess whether the parties obtained “an
    adequate appreciation of the merits of the case before negotiating” the
    settlement).

                                          14
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 15 of 24 PageID 539




    class interests”); accord Poertner v. Gillette Co., 618 F. App’x 624, 630 (11th Cir.

    2015). The end result of the parties’ negotiations is a Settlement that offers all

    Settlement Class Members a reasonable refund of the majority of the amount

    paid over their discounted Hospital Bill amount, with any attorneys’ fees and

    litigation costs to be paid separately. Both the record in this case and the

    substantive terms of the Settlement reflect a good faith arms-length bargaining

    process, which further supports final approval.

                       2.    The relief provided to the Settlement Class is adequate.

          Under Rule 23(e)(2)(C), the relief provided for the class in the Settlement

    must be adequate, taking into account:

          (i) the costs, risks and delay of trial and appeal; (ii) the effectiveness
          of any proposed method of distributing relief to the class, including
          the method of processing class-member claims; (iii) the terms of any
          proposed award of attorney’s fees, including timing of payment; and
          (iv) any agreement required to be identified under Rule 23(e)(3).

    Fed. R. Civ. P. 23(e)(2)(C). These factors are analogous to several of the Bennett

    factors, which the Eleventh Circuit has adopted as the standard for approving

    a class action settlement. Bennett, 737 F.2d at 986. Specifically, the “likelihood

    of success” and “range of possible recovery” are overlapping issues that are to

    be addressed by the Court in determining the fairness of a settlement. Id.

          Whether under Rule 23(e)(2)(C) or the Bennett factors, it is not the value

    or nature of the settlement relief alone that is decisive, but whether that relief

    is reasonable when compared with the relief “plaintiffs would likely recover if


                                             15
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 16 of 24 PageID 540




    successful, appropriately discounted for the risk of not prevailing.” Krell, 148

    F.3d at 322 (internal quotation omitted). Accordingly, the relevant inquiry is

    whether the proposed Settlement affords relief that “falls within th[e] range of

    reasonableness, [and] not whether it is the most favorable possible result of

    litigation.” Lazy Oil, Co. v. Witco Corp., 95 F. Supp. 2d 290, 338 (W.D. Pa. 1997)

    (internal quotation omitted), aff’d, 166 F.3d 581 (3d Cir. 1999).

          Here, each class member will receive a refund equal to 55 percent of their

    alleged overpayment. Given the risks associated with the case, this amount

    appears to be fair. By contrast, if not settled, the Court finds that there exists

    potential for continued litigation, as well as a possibility that Defendant could

    prevail on the merits or defeat contested class certification. Thus, the

    Settlement offers a reasonable amount of relief available to the Settlement

    Class, and it does so without delay thereby avoiding the risks, costs, and delay

    inherent in continuing to litigate the action. Moreover, attorneys’ fees and

    litigation costs under the Settlement are to be paid by the Defendant separately

    and in addition to the relief granted to the Settlement Class Members. See Fed.

    R. Civ. P. 23(e)(2)(C)(iii) (instructing courts to consider “the terms of any

    proposed award of attorney’s fees”). After considering the Class’s likelihood of

    success and potential recoveries at trial, measured against the complexity and

    cost of trial and the relief offered by the Settlement, this Court finds that these

    factors favor final approval of the Settlement.


                                            16
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 17 of 24 PageID 541




                      3.    The Settlement treats Settlement Class Members
                            equitably relative to each other.

          The Settlement also treats Settlement Class Members equally and fairly.

    See Fed. R. Civ. P. 23(e)(2)(D). There is no distinction between the benefits

    offered, and all Settlement Class Members receive a settlement payment

    commensurate with their respective amount paid over their discounted

    Hospital Bill amount. This is a fair way to measure damages.

          The Court also finds that the scope of the release provision required by

    the Settlement does operates in an equitable manner. See Rule 23(e)(2)(D),

    Committee Notes on Rules – 2018 Amendment (instructing courts evaluating

    Rule 23(e)(2)(D) to consider the extent to which “the scope of the release may

    affect class members in different ways”). The Settlement contemplates a release

    specific to the subject matter addressed in this Action—Defendant’s filing of

    hospital liens. The release is not a general release of any and all claims of any

    kind against this Defendant. Thus, this Court finds that the release is narrowly

    tailored to address the common issues raised by this lawsuit and is therefore

    appropriate.

                      4.    The reaction of the class to the Settlement is favorable.

          The only additional factor for this Court to consider before granting final

    approval is the reaction of the class to the proposed Settlement. “A low number

    of objections suggests that the settlement is reasonable, while a high number of



                                           17
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 18 of 24 PageID 542




    objections would provide a basis for finding that the settlement was

    unreasonable.” Saccoccio v. JP Morgan Chase Bank, N.A., 297 F.R.D. 683, 694

    (S.D. Fla. 2014); see also Lipuma v. Am. Express Co., 406 F. Supp. 2d 1298,

    1324 (S.D. Fla. 2005). “That the overwhelming majority of class members have

    elected to remain in the Settlement Class, without objection, constitutes the

    ‘reaction of the class,’ as a whole, and demonstrates that the Settlement is ‘fair,

    reasonable, and adequate.’” In re Cardizem CD Antitrust Litig., 218 F.R.D. 508,

    527 (E.D. Mich. 2003).

          The Parties implemented the Notice Program set forth in the Settlement

    Agreement and Defendant issued timely mail notice to the last known

    addresses of all 43 Settlement Class Members on September 10, 2020 in

    accordance with the Court’s Preliminary Approval Order. (See Doc. 41 at 3).

    The opt-out or exclusion deadline was October 30, 2020. Id. at 4. As of that date,

    no class member elected to opt-out of or exclude themselves from the

    Settlement. (Doc. 49-1).

          The Court’s Preliminary Approval Order also provided that any objections

    were to be filed with the Court on or before October 30, 2020. According to the

    Court’s docket, no objections have been timely filed and no class member

    appeared at the final fairness hearing to object to the Settlement. Therefore,

    the Court finds that this final factor also supports final approval of the

    Settlement.


                                            18
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 19 of 24 PageID 543




                VI.    Class Representative Service Award

          The issue of the requested $1,500 service award to Plaintiff/Class

    Representative Harvey is deferred, as discussed above.

                VII.   Attorneys’ Fees and Costs

          Rule 23(h) provides that “[i]n a certified class action, the court may award

    reasonable attorney’s fees and nontaxable costs that are authorized by law or

    by the parties’ agreement.” Under the Settlement, Class Counsel has negotiated

    an award of attorneys’ fees and reimbursement of litigation costs and expenses

    incurred in the prosecution of this case, in the amount of $35,741.81. This award

    is to be paid separately from the relief being offered to the Settlement Class.

    No objection has been filed to the requested attorneys’ fees and litigation costs

    award. The award is less than the lodestar calculation for Class Counsel. As a

    result, the Court finds that the negotiated attorney fees and litigation costs

    award is reasonable, fair and proper and grants final approval to this term of

    the Settlement as well.

                VIII. Conclusion

          Upon consideration of the motions, the arguments raised by the parties

    at the Preliminary Approval stage and at the Final Fairness Hearing, as well

    as all matters of record, the Court finds that there is good cause to finally

    approve the proposed Settlement. In accordance with the requirements of Rule

    23(e), the Court concludes that the Settlement, including the award of attorneys’



                                           19
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 20 of 24 PageID 544




    fees and litigation costs, are fair, reasonable, and adequate. Thus, the Court

    determines that it is appropriate to grant the Motion for Final Approval.

          Accordingly, it is hereby

          ORDERED:

          1.      Plaintiff’s Unopposed Motion for Final Approval of Class Action

    Settlement (Doc. 49) is GRANTED in all respects except as to Plaintiff’s service

    award or statutory award, which is deferred. No later than January 7, 2021,

    Defendant shall deposit $1,500 in the registry of the Court. The parties should

    notify the Court once Johnson is final.

          2.      Because the best practical notice has been given and all Settlement

    Class Members have been given the opportunity to exclude themselves from or

    object to the Settlement, the Court finds and concludes that it has personal

    jurisdiction over all Settlement Class Members and that venue is proper. 5 The

    Court also finds and concludes that it has subject matter jurisdiction over this

    action, including, without limitation, jurisdiction to approve and enforce the

    Settlement, grant final certification to the Settlement Class, and dismiss the

    Action on the merits and with prejudice, all while retaining jurisdiction to

    enforce the Settlement as provided below.




          5   See, e.g., Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 811–12 (1985).


                                              20
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 21 of 24 PageID 545




          3.    The Settlement Class is hereby finally certified for settlement

    purposes, as it fully satisfies all the applicable requirements of Rule 23(a), (b)(3)

    and due process. The Settlement Class is defined as:

          All persons in the State of Florida who, within four years prior to
          the filing of the initial Complaint in this Lawsuit: (1) received
          medical care from a Florida hospital and subsequently had a
          hospital lien filed by Defendant beyond the applicable time period
          for perfection of liens in the municipality in which the care was
          provided; (2) the amount of Defendant’s hospital lien was more than
          the amount of the hospital bill provided to that person (including
          applicable discounts); and (3) paid Defendant an amount more than
          the amount of the hospital bill provided to that person (including
          applicable discounts).

          4.    The Court finally approves the terms of the Settlement as being a

    fair, reasonable, and adequate resolution of the dispute between the Parties.

    The Parties are hereby directed to implement and consummate the Settlement

    according to its terms and provisions.

          5.    The terms of the Settlement and of this Final Order and Judgment

    shall be forever binding on the Plaintiff Nancy Harvey, Defendant The Hammel

    & Kaplan Company, LLC d/b/a Hospital Lien Strategies, and all Settlement

    Class Members, as well as their present, former and future heirs, guardians,

    assigns,   executors,   administrators,       representatives,   agents,   attorneys,

    partners, legatees, predecessors, and/or successors. The terms of the Settlement

    and of this Final Order and Judgment are intended to have res judicata and

    other preclusive effect in all pending and future claims, lawsuits or other



                                             21
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 22 of 24 PageID 546




    proceedings maintained by or on behalf of any such persons or entities, to the

    extent those claims, lawsuits or other proceedings involve matters that were

    addressed through this action.

          6.      The Court hereby approves, incorporates and adopts the Release

    set forth in the Settlement. The Release hereby is made effective as of the

    Effective Date, and will forever discharge the Released Parties from any

    liability to Plaintiff Nancy Harvey and any of the Settlement Class Members as

    defined in the Settlement.

          7.      Without in any way affecting the finality of this Final Order and

    Judgment, the Court expressly retains jurisdiction: (a) as to the administration,

    consummation, enforcement, and interpretation of the Settlement, including

    the Release, and the Final Order and Judgment; (b) to resolve any disputes

    concerning settlement class membership or entitlement to benefits under the

    terms of the Settlement; and (c) over all Parties hereto, including members of

    the Settlement Class, for purposes of enforcing and administering the

    Settlement and this Action generally, until each and every act agreed to be

    performed by the Parties has been performed in accordance with the

    Settlement.

          8.      Neither this Final Order and Judgment, nor the Settlement, nor any

    other document referred to herein, nor any action taken to carry out this Final

    Order and Judgment, is, may be construed as, or may be used as an admission


                                           22
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 23 of 24 PageID 547




    or concession by or against the Released Parties as to the validity of any claim

    or defense or any actual or potential fault, wrongdoing, or liability. Entering

    into or carrying out the Settlement, and any negotiations or proceedings related

    to it, shall not in any event be construed as, or deemed evidence of, an admission

    or concession as to the Released Parties’ denials or defenses, and shall not be

    offered or received in evidence in any action or other tribunal for any purpose

    whatsoever, except as evidence to enforce the provisions of the Settlement and

    this Final Order and Judgment; provided, however, that the Settlement and

    Final Order and Judgment may be filed in any action brought against or by the

    Released Parties to support a defense of res judicata, collateral estoppel, release,

    waiver, good-faith settlement, judgment bar or reduction, full faith and credit,

    or any other theory of claim preclusion, issue preclusion or similar defense or

    counterclaim.

          9.    The Court finally approves and appoints Plaintiff’s Counsel as

    “Class Counsel.” Plaintiff’s Unopposed Motion for Approval of Attorneys’ Fees

    and Incorporated Memorandum of Law (Doc. 44) is GRANTED in all respects

    except as to the issue of Plaintiff’s service award, which is deferred. The Court

    finally approves the agreed attorneys’ fees and litigation costs award to Class

    Counsel in the amount of $35,741.81.

          10.   Subject to the provisions of this Final Order and Judgment,

    including the Court’s retention of jurisdiction as set forth herein, this action


                                            23
Case 3:19-cv-00640-TJC-JRK Document 55 Filed 12/07/20 Page 24 of 24 PageID 548




    (including all individual and class claims presented herein) is hereby

    DISMISSED with prejudice, and without any other past or future fees,

    expenses, or costs to any Party or Settlement Class Member.

          11.   The Clerk should terminate all pending motions, including

    Defendant’s Motion to Dismiss (Doc. 16), and close the file.

          DONE AND ORDERED in Jacksonville, Florida the 7th day of

    December, 2020.




    tnm
    Copies:

    Counsel of record




                                           24
